Lathrop, J.
We are of opinion that the request of the defendant for a ruling that the plaintiff could not maintain the action should have been given.
The plaintiff at the time of the accident was at work in one of the defendant’s yards, on a machine used for hoisting bales of cotton. The machine was run by a belt, and had a tight pulley and a loose pulley. To start the machine the plaintiff stood at the side of the machine opposite the belt, with one hand on a lever, which, by pulling it towards him, would throw the belt from the loose pulley to the tight pulley. There was another lever, by the moving of which the belt would be thrown from the tight pulley on to the loose pulley. There was also a foot brake, which was used in controlling the speed, and in stopping the machinery. On the right of the plaintiff, as he stood at the machine, were two wheels with cogs, which revolved rapidly when the machine was in motion. There was a rope connected with a drum on the machine at one end, and the other end was attached to a derrick on the bank above. A cotton bale was hoisted from the same level as the machine to a point above the bank. The machine was then stopped, and the bale lowered to the place desired. There was a hydrant on the bank above, which to some extent obstructed the plaintiff’s view; and, in order to see when the bale reached the desired height, he leaned somewhat to the right, and in endeavoring to catch hold of the íever to stop the machine, keeping his eye fixed on the bale, he got one hand into the cog wheels, and was injured. The levers were not on a line with the wheels, so that there was no necessity for him to reach across them, if his body had been in an upright position. There was also room, as he stood, to reach over the top of the wheels and grasp the lever. While there was evidence that it was a cloudy, dark day, yet there is no pretence that everything was not plainly visible; nor is there any pretence that the plaintiff did not know that the wheels were cog wheels, and that if he got his hands in them he would be injured.
*71The plaintiff was twenty-seven years old, and was of at least ordinary intelligence. While he had not thorough experience in this kind of work, he was by no means an inexperienced man. He had worked two or three winters on a machine used for hoisting which was very similar to this, although the gears were covered; and on the day of the accident he had worked on the machine which afterwards injured him for several hours, without encountering any difficulty.
The plaintiff’s contention is that he was set to work on a dangerous machine without proper instructions. But it is difficult to see what the defendant’s officers could have told him which he did not already know. It was apparent that the wheels were uncovered. They were certainly not bound to tell him that if he got his hand in the cogs he would be hurt. This any child of ten would know. Nor were they bound to tell him that if, after he saw that the cotton bale had reached its proper height, he attempted to grasp the lever without looking to see where his hand was going, he was liable to be injured. This was manifest to a person of ordinary ability, and he certainly had sufficient experience to know it. Ciriack v. Merchants’ Woolen Co. 146 Mass. 182. Probert v. Phipps, 149 Mass. 258. Pratt v. Prouty, 153 Mass. 333. Tinkham v. Sawyer, 153 Mass. 485. De Souza v. Stafford Mills, 155 Mass. 476. Downey v. Sawyer, 157 Mass. 418. Richstain v. Washington Mills, 157 Mass. 538. Rooney v. Sewall & Day Cordage Co. 161 Mass. 153, 160. Cheney v. Middlesex Co. 161 Mass. 296. Ruchinsky v. French, 168 Mass. 68.
Nor do we see any evidence that the machine was defective. So far as appears, all parts of it were in perfect working order. Even if the accident would not have happened had the cog wheels been covered, this does not make the machine defective, as the defendant was not bound in law to cover them. Sullivan v. India Manuf. Co. 113 Mass. 396. Gilbert v. Guild, 144 Mass. 601. Goodnow v. Walpole Emery Mills, 146 Mass. 261. Foley v. Pettee Machine Works, 149 Mass. 294. Murphy v. American Rubber Co. 159 Mass. 266. Hale v. Cheney, 159 Mass. 268. Stuart v. West End Street Railway, 163 Mass. 391.
The accident appears to have been caused by an act of inadvertence on the part of the plaintiff in not looking when he put *72bis hand out to grasp the lever. But, if there was evidence to be submitted to the jury on the question of due care on the part of the plaintiff, we do not find any evidence of a breach of duty on the part of the defendant towards the plaintiff.

Exceptions sustained.